Webb, Judge.
We remand this appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal. CPA §' 52 (a) (Code Ann. § 81A-152 (a)); Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) (1975); Hagin v. Powers, 136 Ga. App. 395 (221 SE2d 245) (1975).

Appeal remanded with direction.


Deen, P. J., and Quillian, J., concur.

Submitted September 15, 1976
Decided September 22, 1976.
Wendell C. Lindsey, for appellant.
Dock H. Davis, for appellee.